DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent Application No. 2020/378590 A1, hereinafter referred to as App’590. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the instant application, App’590 teaches an integrated lighting module comprising (see line 1 of claim 1 of App’590):
a driver housing that has first side walls, a first top that caps the first side walls; wherein the first side walls and the first top substantially surround a first volume of the driver housing, wherein the first volume is configured to receive a driver that is configured to provide electrical power to a light emitting diode element (see lines 2-8 of claim 1 of App’590);

the light emitting diode element that is configured to emit light (see lines 23 and 24 of claim 1 of App’590);
at least one optical reflector that is substantially conical in shape configured for reflecting and directing at least some light from the light emitting diode element out of a second bottom, wherein the second bottom is a bottom of the at least one optical reflector; wherein the light emitting diode element is disposed above a top-hole of the at least one optical reflector and underneath the heat sink module, wherein the top-hole is located at a top of the optical reflector (see lines 25-32 of claim 1 of App’590); and
a holder that has second side-walls that substantially surround a second volume, wherein the second volume is configured to receive at least a bottom region of the lower portion of the heat sink module; wherein the holder is open at both a third top and at a third bottom, wherein the third top is a top of the holder, wherein the third bottom is a bottom of the holder (see lines 33-44 of claim 1 of App’590).
Claim 2 of the instant application corresponds to claim 3 of App’590.
Claim 8 of the instant application corresponds to claim 6 of App’590.
Allowable Subject Matter
Claims 3-7 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites, inter alia, wherein the at least one indicator comprises writing.
Claim 4 recites inter alia, wherein the heat sink module comprises a plurality of fins that are located on both the upper portion and on the lower portion of the heat sink module, wherein the plurality of fins are configured to transfer heat away from the light emitting diode element.
Claim 5 recites, inter alia, wherein the plurality of fins, located on both the upper portion and on the lower portion of the heat sink module, comprise regions of unobstructed linear line of sight, that runs between at least some adjacent fins of the plurality of fins, across an entire transverse width of the heat sink module.
Claim 6 recites, inter alia, wherein the integrated lighting module in an assembled configuration has an overall length, wherein at least one fin, selected from the plurality of fins, located at least partially on the upper portion, has a first transverse width dimension that is orthogonal to the overall length; wherein the at least one fin also located at least partially on the lower portion has a second transverse width dimension that is parallel with the first dimension, wherein first dimension is longer than the second dimension.
Claim 7 recites, inter alia, wherein the upper portion is located closer to the driver housing and the lower portion is located closer to the holder.

Claim 10 recites, inter alia, wherein the at least one aperture interrupts continuity of at least one fin from running entirely linearly across an entirety of the heat sink module, wherein the at least one fin is selected from a plurality of fins, wherein the heat sink module comprises the plurality of fins.
Claim 11 recites, inter alia, wherein the at least the bottom region of the lower portion of the heat sink module comprises threading for removable attachment to the holder.
Claim 12 recites, inter alia, wherein the third bottom, of the holder, connects to a flange.
Claim 13 recites, inter alia, wherein when the integrated lighting module is an assembled configuration the driver housing is attached to the heat sink module, the heat sink module is attached to light emitting diode element, the heat sink module is attached to the holder with the at least one optical reflector disposed between the heat sink module and the holder.
Claim 14 recites, inter alia, wherein the attachment between the heat sink module and the holder is a threaded connection.
Claim 15 recites, inter alia, wherein the integrated lighting module has an overall length, wherein with respect to the overall length, the driver housing is located at an overall top of the integrated lighting module and the holder is located at an overall bottom of the integrated lighting module, such that the driver housing and the holder are 
Claim 16 recites, inter alia, wherein an interior surface of the second side-walls of the holder comprises internal-threading for removable attachment to the heat sink module.
Claim 17 recites, inter alia, wherein the internal-threading of the holder complimentary mates with threading of the heat sink module that is located on the at least the bottom region of the lower portion of the heat sink module.
Claim 18 recites, inter alia, wherein the upper portion and the lower portion of the heat sink module are an integrated single article of manufacture.
Claim 19 recites, inter alia, wherein the larger exterior diameter of the upper portion of the heat sink module is substantially similar to a diameter of the driver housing.
Claim 20 recites, inter alia, wherein the second bottom of the at least one optical reflector is larger in diameter than a diameter of the top-hole of the at least one optical reflector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875